NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT

SUZZANN EVANS CARD,                 )
                                    )
           Appellant,               )
                                    )
v.                                  )                  Case No. 2D13-6054
                                    )
DONALD L. CARD,                     )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed January 30, 2015.

Appeal from the Circuit Court for Highlands
County; Olin W. Shinholser, Judge.

Mark A. Sessums and Lauren E. Jenson of
Sessums Law Group, P.A., Sebring, for
Appellant.

No appearance for Appellee Donald L. Card.


LaROSE, Judge.

             Suzzann Card appeals the trial court’s order capping the amount of

attorney’s fees she recovered in her dissolution proceeding against her former husband,

Donald Card. We have jurisdiction. See Fla. R. App. P. 9.030(b)(1)(A). Because Ms.

Card agreed to the methodology used by the trial court, we affirm.

             During the dissolution proceedings, Ms. Card filed a motion for temporary

attorney's fees and costs. After a hearing, the trial court ordered Mr. Card to pay Ms.
Card's counsel $7,500 for temporary fees and costs. Ms. Card appealed that order.

She dismissed the appeal after she and Mr. Card reached a stipulated settlement on

temporary attorney's fees. Their Joint Stipulation Regarding Temporary Attorney's Fees

provided, in pertinent part, as follows:

              [T]he Husband shall pay the sum of $10,000 directly [to]
              Wife's counsel . . . as and for a settlement on the issue of
              temporary fees and costs. Such settlement is intended to
              forestall the need for any appeal as to the prior temporary
              fee request. This payment is without prejudice to both
              parties at the final hearing. Husband reserves all rights to
              contest any further or final fee requests or to argue that the
              prenuptial agreement requires the credit for such fees to
              Husband from any monetary awards to Wife and Wife
              reserves the right to seek additional fees and costs at the
              final hearing. All arguments by both parties as to such
              payment of $10,000 are reserved to the parties for the final
              hearing. . . . In addition, Husband shall pay to Wife's
              counsel an amount of fees equal to those fees paid by
              Husband to his counsel should Husband's fees exceed
              $20,000 prior to the final hearing without prejudice for
              Husband to receive credit against Wife's award in equitable
              distribution (and Wife's right to contest such credit).

              The trial court approved the joint stipulation. As a result, the parties

retained their rights to argue later whether the initial $10,000 temporary fee amount

would become part of the final fees awarded to Ms. Card or be deducted from her

equitable distribution. The joint stipulation is clear that Ms. Card could request

additional fees at the final hearing. If Mr. Card's fees exceeded $20,000 by the final

hearing, he would pay Ms. Card's counsel additional temporary fees capped at the

amount his counsel charged him.

              By the time of the final hearing, Mr. Card had paid approximately $43,000

of Ms. Card's attorney's fees and costs, including more than $19,000 for Ms. Card's


                                            -2-
financial expert fees. Ms. Card's counsel filed an affidavit showing that Ms. Card had

paid him $280.08, Mr. Card had paid him $22,766.96, with a balance due of $73,015.63.

However, at the final hearing, the parties urged the trial court to decide only Ms. Card's

entitlement to attorney's fees, reserving any ruling on the amount.1 The trial court

agreed.

              In its amended final judgment, the trial court stated as follows:

              [H]usband agreed to pay to wife's counsel an amount of fees
              equal to those fees paid by husband to his counsel should
              husband's fees exceed $20,000.00 prior to the final hearing
              without prejudice for husband to receive credit against wife's
              award in equitable distribution (and wife's right to contest
              such credit). . . . The court hereby finds that the wife is not
              entitled to an award of attorney's fees and costs. Based
              upon the wife's needs and husband's ability to pay, the court
              awarded to wife temporary attorney's fees and costs to date
              exceeding $42,766.96. The court hereby finds that the wife
              is entitled to attorney's fees up to the amount the husband
              has paid fees thru [sic] the final hearing.
                       ....

              Wife's request for attorney's fees and costs is granted up to
              the extent husband paid/charged attorney's fees and costs.
              Wife's counsel must furnish the husband's counsel the
              records requested that show what husband's counsel
              paid/charged thru [sic] the final hearing. The court reserves
              jurisdiction to determine the amount of the fees as set forth
              herein.




              1
                The parties presented evidence of their overall finances at the final
hearing. The trial court may have relied on this evidence not only for equitable
distribution, but also in computing the parties' post-judgment financial resources to
determine Ms. Card's need for attorney's fees and Mr. Card's ability to pay in ruling on
entitlement. See Rosen v. Rosen, 696 So. 2d 697, 699 (Fla. 1997); Crick v. Crick, 78
So. 3d 696, 699 (Fla. 2d DCA 2012).
                                           -3-
The trial court made no factual findings at the final hearing or in the written amended

judgment as to Ms. Card's need or Mr. Card's ability to pay attorney's fees and costs.

See Perez v. Perez, 100 So. 3d 769, 771 (Fla. 2d DCA 2012).

              Ms. Card appealed the amended final judgment. Card v. Card, 122 So. 3d

436 (Fla. 2d DCA 2013). We affirmed in part, but dismissed her challenge to the

attorney's fees and costs award because the amended final judgment was ambiguous

and did not set a fee amount. Id. at 437 (citing Zuberer v. Zuberer, 28 So. 3d 993, 993-

94 (Fla. 2d DCA 2010) (affirming amended final judgment of dissolution but dismissing

ruling determining only entitlement to fees as premature because ruling was nonfinal

and nonappealable until trial court determined amount of fees)). We directed the trial

court to clarify the ambiguity and determine the fee. Id.

              We pause to reiterate that the joint stipulation addressed only temporary

fees up to the final hearing. Seemingly, the parties reserved the right to litigate not only

need and ability to pay, but also the reasonable amount of the final award. At first

blush, therefore, the matching-amount provision was not determinative as to the fees

payable to Ms. Card. Indeed, our record indicates that, on remand, Mr. Card

contemplated a challenge to the reasonableness of all fees charged by Ms. Card's

counsel. "When someone other than an attorney's own client is required to pay their

fees, the trial court must award a reasonable fee, determined from testimony (absent

any stipulations) as to the prevailing rates for attorneys in comparable circumstances

and the amount of time reasonably expended on the matter." Kemp v. Kemp, 61 So. 3d

481, 481 (Fla. 5th DCA 2011); see also Snow v. Harlan Bakeries, Inc., 932 So. 2d 411,

412 (Fla. 2d DCA 2006).



                                            -4-
              Mr. Card's counsel expressed her intention to present expert testimony

about the reasonableness of Ms. Card's fees. To forestall such a challenge, Ms. Card

argued that an evidentiary hearing was inappropriate because the trial court had already

set and capped the amount of fees; she stated that the fees and costs payable to her

counsel were satisfied by Mr. Card's payment of $38,463.85, the same amount that Mr.

Card's counsel charged through the final hearing. Ignoring the fact that the joint

stipulation addressed only temporary fees, Ms. Card further argued that no assessment

of reasonableness was necessary because the parties had stipulated that Ms. Card

would get the same amount that Mr. Card's counsel charged him. Ms. Card's counsel

stated, "We're simply asking the Court at this point to document what the Court provided

for, that attorney's fees are the $38,463.85 pursuant to the amended final judgment."

              Ms. Card prevailed on this point. The trial court did not hold a hearing on

the reasonable amount of fees to be awarded to Ms. Card. Instead, the trial court

issued its final order on attorney's fees and costs. In accordance with our previously

issued mandate, the trial court agreed that the amended final judgment was ambiguous

because it stated both that Ms. Card was not entitled to attorney's fees and costs and

that she was entitled to such an award. The final fee order reflected the trial court's

intent in the Amended Final Judgment to set the amount of Ms. Card's award of

attorney's fees and costs at the amount Mr. Card's attorney charged him, consistent

with the parties' joint stipulation. The order provided that Mr. Card incurred $38,655.49

through the final hearing and had paid Ms. Card's counsel $38,463.85, "which the

parties agree, and the court finds, satisfies the amount due and owing to the former wife

and former wife's counsel pursuant to paragraph 5 of the Amended Final Judgment."



                                           -5-
Accordingly, the trial court awarded Ms. Card that amount of attorney's fees and costs.

The trial court made no additional findings regarding Ms. Card's need for attorney's

fees, Mr. Card's ability to pay, or the reasonable amount of fees incurred by Ms. Card.

Mr. Card has not appealed.2

              Despite the ardor with which she argued against the need for a

reasonableness hearing and expressed her satisfaction with a fee award of over

$38,000, Ms. Card argues the opposite on appeal. She now contends that the trial

court abused its discretion in "arbitrarily" capping her attorney's fees award at the

amount Mr. Card incurred. She claims that Mr. Card's income and net worth are

substantially higher than hers. She complains that the trial court never made findings of

the reasonable and necessary attorney's fees she incurred, and that this court should

reverse and remand for further proceedings "to determine a reasonable amount based

on her need and ability to pay, and not based on the arbitrary amount Former Husband

paid his attorney." Her position on remand before the trial court waived her current

contentions. See Goodwin v. State, 751 So. 2d 537, 544 n.8 (Fla. 1999) ("Under the

invited-error doctrine, a party may not make or invite error at trial and then take

advantage of the error on appeal."); Tate v. Tate, 91 So. 3d 199, 204 (Fla. 2d DCA

2012) (holding invited error rule prevents party from complaining on appeal about a

ruling that party invited trial court to make).

              Under these circumstances, we are compelled to conclude that the trial

court did not err in awarding a final amount of attorney's fees on a matching basis




              2
                  Mr. Card has not participated in this appeal.
                                              -6-
without specific factual findings about Ms. Card's need for attorney's fees, Mr. Card's

ability to pay, and the reasonableness of the award.

             Affirmed.



NORTHCUTT and CRENSHAW, JJ., Concur.




                                           -7-